[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
In 1991 the plaintiff and defendant entered into a contract wherein the defendant was to provide for refuse removal from the plaintiff's apartment complex. A dispute arose between the parties and the contract was ultimately terminated. The plaintiff tendered a check to the defendant with the words "Final Payment" written on the face of the check. The defendant brought suit against the plaintiff herein for breach of contract claiming he was entitled to lost profits. The plaintiff moved for Summary CT Page 7941 Judgment which was granted under the law of accord and satisfaction. The plaintiff now brings the present action for vexatious suit. He claims that the defendant in the prior action brought suit without probable cause and with a malicious intent unjustly to vex him. The defendant has moved for summary judgment.
The court holds that the motion for summary judgment should be denied. Whether the defendant in the underlying action lacked probable cause to bring the action for breach of contract is an issue of fact to be determined by a trier of fact. There are material issues of fact with regard to the circumstances surrounding the alleged accord and satisfaction and summary judgment should not be granted when the parties' interpretation of the facts surrounding the agreement is different.
Accordingly, the motion for summary judgment is denied.
Frances Allen State Judge Referee